FILED

JUL 16 2009
UNITED STATES DISTRICT COURT clerk U s D_ t l
EDI TRICT oF CGLUMBIA ' - ~ 'S r€fand
FOR TH s B¢"kl°l-'Ptcy Courts

LEOTHIS WEST, )
)

Plaintiff, )

)

v, ) CivilAction No.  

)

ANNA ESCABEDES CABRAL, )
)

Defendant. )

MEMORANDUM OPINION

This matter comes before the court on review of plaintiffs application to proceed in
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the
complaint.

The Court has reviewed plaintiffs complaint, keeping in mind that a complaint filed by a
pro se litigant is held to a less stringent standard than is applied to a formal pleading drafted by a
lawyer. See Haz`nes v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however, must
comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the
doctrine of res judicata applies. Brown v. Calzfano, 75 F.R.D. 497, 498 (D.D.C. 1977).

Under its caption, the complaint in its entirety states, "Fruad [sic] and False Statement

Against the United States." Compl. at l. Without factual allegations of any kind, the Court
cannot determine its jurisdiction, the basis of the plaintiff s claims, or the relief demanded. As
drafted, the complaint fails to comply with Rule 8(a) and, therefore, the complaint will be
dismissed without prejudice.

An Order consistent with this Memorandum Opinion is issued separately.

@z@i_

United States District Judge

Date:

:).\qjo‘v